DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “signal generating unit,” “response signal acquiring unit,” “calculation unit,” and “voltage acquiring unit” in claim claims 1-6.

Examiner understands these elements to correspond to the structural elements recited in the specification [pg. 10-13] (see lock-in amplifier and corresponding components as well as microcomputer)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2  and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2019/0293722) in view of Abu Qahouq (US 2018/0059191).

With respect to claim 1, Choi discloses a battery monitoring device [Fig. 1; 100] that monitors a state of a storage battery including an electrolyte and a plurality of electrodes (characterized in lead storage battery) [Par. 0062], comprising: 
a signal generating unit [Fig. 1; 110] that causes an AC signal to flow in the storage battery [Par. 0039-0040] (characterized by a perturbation voltage to the battery according to a perturbation signal generated at the digital signal processor); 
a response signal acquiring unit [Fig. 1; 130] that acquires a voltage fluctuation of the storage battery when the AC signal flows as a response signal [Par. 0039-0040] (thereby inducing a response of the battery 2 according to the perturbation voltage); and 
a calculation unit [Fig .1; 140] that calculates a complex impedance of the storage battery [Par. 0048]; wherein 
the calculation unit is configured to calculate a complex impedance of the storage battery based on a multiplication value of the response signal and a first reference signal outputted in synchronization with the AC signal, and a multiplication value of the response signal and a second reference signal obtained by shifting a phase of the AC signal [Par. 0050-0055] (characterized in the lock-in amplifier defining a first reference signal based on perturbation signal and a second reference signal that is the same but shifted 90 degrees ahead); 

Choi fails to disclose that the AC signal is a rectangular wave signal; 
the first reference signal is a rectangular wave signal outputted in synchronization with the AC signal; and 
the second reference signal is a rectangular wave signal, a phase thereof being shifted so as not to be outputted overlapping with the first reference signal.
Abu Qahouq discloses methods and systems for measuring impedance spectrum based on generating and AC signal and measuring the response that further includes wherein the AC signal is a rectangular wave signal [Par. 0066], the first reference signal is a rectangular wave signal outputted in synchronization with the AC signal [Fig. 8B]; and the second reference signal is a rectangular wave signal, a phase thereof being shifted so as not to be outputted overlapping with the first reference signal [Fig. 8B] & [Par. 0078-0080]. (characterized in performing a cancellation technique wherein the signal is shifted by 180 degrees)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Choi with Abu Qahouq to implement that the AC signal is a rectangular wave signal; the first reference signal is a rectangular wave signal outputted in synchronization with the AC signal; and the second reference signal is a rectangular wave signal, a phase thereof being shifted so as not to be outputted overlapping with the first reference signal motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that provides a cancellation of the perturbation signal so that the total output voltage will be free of said perturbation while performing impedance measurement analysis.

With respect to claim 2, Choi discloses a voltage acquiring unit that acquires a voltage value of the storage battery immediately before the start of or before the end of an output cycle of the AC signal (characterized in Vref output) [Par 0044]; wherein 
the response signal acquiring unit acquires, as the response signal, a voltage fluctuation of the storage battery in a case where the voltage value acquired by the voltage acquiring unit is used as a reference [Par. 0044].


With respect to claim 4, Choi discloses wherein 
an equalization circuit (characterized by the DC/DC converter) that charges and discharges the storage battery is connected to the storage battery according to a storage state of the storage battery [Par. 0037]; 
the equalization circuit is configured by a series connection body of a resistor  [Par. 0032] and a switch unit [Par. 0038]; and 
the signal generating unit instructs the equalization circuit to output the AC signal using the storage battery as a power supply [Par. 0039] (characterized in the DC-DC converter may apply perturbation voltage).

With respect to claim 5, Choi fails to disclose wherein a duty ratio of the rectangular wave signal is set to 1/2.
Abu Qahouq discloses methods and systems for measuring impedance spectrum based on generating and AC signal and measuring the response that further includes setting a duty ratio of the rectangular wave signal to ½ [Fig. 8B] (characterized in waveform shape being square wave with ½ duty cycle).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Choi with Abu Qahouq to implement that a duty ratio of the rectangular wave signal is set to ½ motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

With respect to claim 6, Choi fails to disclose wherein in a case where an amplitude of the first reference signal is set to a positive side, an amplitude of the second reference signal is on a negative side, and the phase of the second reference signal is shifted 1/2 cycle phase with respect to the first reference signal.
Abu Qahouq discloses methods and systems for measuring impedance spectrum based on generating and AC signal and measuring the response that further includes a case where an amplitude of the first reference signal is set to a positive side, an amplitude of the second reference signal is on a negative side, and the phase of the second reference signal is shifted 1/2 cycle phase with respect to the first reference signal [Fig. 8B]. (characterized in the second reference signal being offset 180 degrees therefore having opposite polarity (positive vs negative relative to the dc voltage level)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Choi with Abu Qahouq to implement a case where an amplitude of the first reference signal is set to a positive side, an amplitude of the second reference signal is on a negative side, and the phase of the second reference signal is shifted 1/2 cycle phase with respect to the first reference signal [Fig. 8B] motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that provides a cancellation of the perturbation signal so that the total output voltage will be free of said perturbation while performing impedance measurement analysis.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2019/0293722) in view of Abu Qahouq (US 2018/0059191) as applied to claim 1 above, and further in view of Matsuno et al. (US 2019/0079140).

With respect to claim 3, Choi and Abu Qahouq fail to disclose wherein the calculation unit specifies a control index based on a calculated complex impedance in a case wherein a phase or imaginary part of the calculated complex impedance is smaller than a specified threshold value.
Matsuno discloses a method for obtaining a complex impedance measured by applying an AC signal and further teaches specifying a control index based on a calculated complex impedance in a case wherein a phase or imaginary part of the calculated complex impedance is smaller than a specified threshold value  [Par. 0005 & 0053]. (characterized by evaluating the imaginary portion of the complex impedance with a threshold value to determine if the battery capacity balance is normal or not)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Choi in view of Abu Qahouq further with Matsuno to implement that the calculation unit specifies a control index based on a calculated complex impedance in a case wherein a phase or imaginary part of the calculated complex impedance is smaller than a specified threshold value motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Gong et al. (US 2021/0373081) discloses an electrical architecture for performing electrochemical impedance spectroscopy (EIS), and in particular to an EIS circuit, a battery management system for electric vehicles, and systems and methods for performing EIS on one or more electrochemical cells.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/Examiner, Art Unit 2865      


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865    
10/3/2022